DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner. It is noted that all NPL documents were retrieved from the parent application.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: 
Regarding claim 13, line 3: “fist surface” should read “first surface”.
Regarding claim 17: “the second fiber optic cable the second fiber optic cable” should read “the second fiber optic cable”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “wherein the generated acoustic signal has a frequency of between about 1mHz and about 100 kHz”, does not reasonably provide enablement for “wherein the generated acoustic signal has… a dynamic range of about 50 dB or more”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, dynamic range, in the context of an acoustic signal, appears to be based on ambient levels or the noise floor (i.e. dynamic range may be the ratio between the largest/loudest possible signal and the noise floor). As such, it is unclear to the examiner how “a dynamic range of about 50dB or more” can be guaranteed for all possible environments and situations.
Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3 and 14: The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 3 and 14: It is unclear what is meant by “wherein the generated acoustic signal has… a dynamic range of about 50 dB or more”. Is 50dB the ratio of the largest/loudest possible generated acoustic signal to the smallest/quietest generated acoustic signal? Is 50dB the ratio of the largest/loudest possible generated acoustic signal to the noise floor? If it is the latter, how can this be guaranteed for all possible environments and scenarios? For the purposes of examination claims 3 and 14 are interpreted as “wherein the generated acoustic signal has a frequency of between about 1mHz and about 100 kHz” and “wherein generating the generated acoustic signal includes generating the generated acoustic signal with a frequency of between about 1mHz and about 100 kHz”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mylvaganam et al. (US 4914959 A, prior art of record) in view of Skinner et al. (US 20140204712 A1) and further in view of Blouin et al. (WO 0206813 A2).Regarding claim 1:Mylvaganam teaches (FIGS. 1-2) a system for measuring conditions (e.g. flow rate - Col. 1, Lines 48-50; Col. 3, Lines 63-66) in a pipe, the system comprising:
tubing (1); 
the first fiber optic cable (8) extending axially along a first surface portion of the tubing and having at least one signal generation gauge (2) located at a predetermined location for producing a generated acoustic signal that propagates 
a second fiber optic cable (11) extending axially along a second surface portion of the tubing and operable to receive (via 3 and 7) a resulting signal of the generated acoustic signal so that wellbore parameters (flow rate, Col. 1, Lines 48-50 and Col. 3, Lines 63-66) proximate to the predetermined location can be determined, the second fiber optic cable being spaced apart from the first fiber optic cable and being operable to transmit data of the resulting signal to a receiver (3/7/13/18)(Regarding the claim limitations about the fibers extending axially along a first/second surface portion of the tubing: FIG. 1 shows the acoustic devices 2 and 3 on the outside wall of the tubing. FIG. 2 and Col. 3, Lines 44-48 teach that the optical fibers travel from the acoustic devices to "a control room" and, thus, the optical fibers must extend axially along the tubing. Since the acoustic devices are at different circumferential positions, the two optical fibers must each extend along different surface portions.)Mylvaganam fails to teach:
a wellbore
the tubing extending into the wellbore
a high power laser operable to deliver a light to a first fiber optic cable, the high power laser having a power greater than 1 kW;Skinner teaches (FIGS. 1 and 12):
a wellbore (FIG. 12 - 14)
the tubing (FIG. 12 - 88) extending into the wellbore
a laser (FIG. 1 - 42; [0024]) operable to deliver a light to a first fiber optic cable (38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Mylvaganam in a wellbore with the tubing extending into the wellbore, as taught by Skinner, to monitor the fluid flow rate of fluid in tubing with a wellbore. Skinner teaches that such wellbores utilize flow meters ([0012], [0028]-[0031], etc.).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Skinner in the device of Mylvaganam as it is an art-recognized equivalent means to generate acoustic signals for flow rate determination. Mylvaganam uses CW and CHIRP generators (FIG. 2 - 19 and 14) to transmit a signal via optical fiber 8 to transducer 4 which converts the optical signal from the optical fiber to an acoustic signal used to determine flow rate. Skinner uses a laser (FIG. 1 - 42; [0024]) to transmit a signal via optical fiber (FIG. 12 - 38) to acoustic generator (FIG. 12 - 34) which converts the optical signal from the laser / optical fiber to an acoustic signal used to determine flow rate.Blouin teaches:
the high power laser having a power greater than 1 kW (e.g. page 8, lines 15-19)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high power laser, as taught by The examiner notes that the instant claims only require the power of the laser itself to be greater than 1kW, as opposed to the power actually transmitted into the first fiber optic cable. One of ordinary skill in the art knows that the power of the laser itself is not limited since the power output from the laser may be decreased or increased (e.g. using the optical amplifier mentioned by Blouin) as needed.
Regarding claim 2:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned above.Mylvaganam also teaches (FIG. 1):
wherein the first fiber optic cable (e.g. the optical fiber leading to one of 2 and 3) and the second fiber optic cable (e.g. the optical fiber leading to the other one of 2 and 3) extend substantially parallel to one another and wherein the second surface portion of the tubing (1) is on an opposite side of the tubing from the first surface portion of the tubing (2 and 3 are on opposite sides of 1 and, thus, so are the optical fibers leading thereto, at least at the point of connection to 2 and 3)
Regarding claim 3, as best understood (see 112 rejection above):Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned Mylvaganam also teaches:
wherein the generated acoustic signal has a frequency of between about 1mHz and about 100 kHz (e.g. Col. 4, Lines 18-22), and a dynamic range of about 50 dB or more
Regarding claim 5:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned above.Mylvaganam also teaches (FIGS. 1-2):
wherein the second fiber optic cable has at least one signal detection point (3) located at a discrete location along the second fiber optic cable
Regarding claim 7:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned above.Mylvaganam also teaches:
wherein the second fiber optic cable is operable to receive an amplitude (Col. 5, Lines 40-44) and a phase (Col. 2, Lines 8-11 and Col. 5, Lines 48-64) of the resulting signal(Although not relied upon, the examiner notes that the “operable to receive” language only requires the fiber optic cable to be capable of receiving the signal amplitude and phase information)
Regarding claim 8:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned Mylvaganam also teaches:
wherein the wellbore parameters are selected from a group consisting of pressure, temperature, phase fraction, and fluid flow rate (Col. 1, Lines 48-50; Col. 3, Lines 63-66)
Regarding claim 9:Mylvaganam teaches (FIGS. 1-2) a system for measuring conditions (e.g. flow rate - Col. 1, Lines 48-50; Col. 3, Lines 63-66) in a pipe, the system comprising:
tubing (1); 
the first fiber optic cable (8) extending axially along a the tubing and having at least one signal generation gauge (2) for generating a generated acoustic signal that propagates outward from the at least one signal generation gauge; 
a second fiber optic cable (11) extending axially along an opposite side of the tubing from the first fiber optic cable and operable to receive (via 3 and 7) a resulting signal of the generated acoustic signal after the generated acoustic signal passes through the tubing, wherein the first fiber optic cable (8) and the second fiber optic cable (11) are separate fiber optic cables and are spaced apart from each other; and 
a receiver (3/7/13/18) in communication with the second fiber optic cable and operable to receive data of the resulting signal, the data including at least one of an amplitude (Col. 5, Lines 40-44) and a phase (Col. 2, Lines 8-11; Col. 5, Lines 48-64) of the resulting signalcapable of receiving the signal amplitude or phase information)Mylvaganam fails to teach:
a wellbore
the tubing extending into the wellbore
a high power laser operable to deliver a light to a first fiber optic cable, the high power laser having a power greater than 1 kWSkinner teaches (FIGS. 1 and 12):
a wellbore (FIG. 12 - 14)
the tubing (FIG. 12 - 88) extending into the wellbore
a laser (FIG. 1 - 42; [0024]) operable to deliver a light to a first fiber optic cable (38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Mylvaganam in a wellbore with the tubing extending into the wellbore, as taught by Skinner, to monitor the fluid flow rate of fluid in tubing with a wellbore. Skinner teaches that such wellbores utilize flow meters ([0012], [0028]-[0031], etc.).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Skinner in the device of Mylvaganam as it is an art-recognized equivalent means to generate acoustic signals for flow rate determination. Mylvaganam uses CW and CHIRP generators (FIG. 2 - 19 and 14) to transmit a signal via optical fiber 8 to Blouin teaches:
the high power laser having a power greater than 1 kW (e.g. page 8, lines 15-19)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high power laser, as taught by Blouin, in the device of Mylvaganam due to Skinner’s silence as to the particular laser used or strength thereof. Blouin teaches a laser oscillator which “generates enough power…to be used in many laser-ultrasonic applications” (page 8, lines 15-19). Additionally/alternatively, the laser of Blouin is an art-recognized equivalent means to the laser of Skinner. The examiner notes that the instant claims only require the power of the laser itself to be greater than 1kW, as opposed to the power actually transmitted into the first fiber optic cable. One of ordinary skill in the art knows that the power of the laser itself is not limited since the power output from the laser may be decreased or increased (e.g. using the optical amplifier mentioned by Blouin) as needed.
Regarding claim 10:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 9, as mentioned above.Mylvaganam also teaches
wherein the receiver is operable to determine at least one of a pressure, temperature, phase fraction, and fluid flow rate (Col. 1, Lines 48-50; Col. 3, Lines 63-66) within the wellbore from the data of the resulting signal
Regarding claim 13:Mylvaganam teaches (FIGS. 1-2) a method for measuring conditions in a pipe, the method comprising:
extending tubing (1), the tubing having a first fiber optic cable (8) extending axially along a first surface portion of the tubing and a second fiber optic cable (11) extending axially along a second surface portion of the tubing, the second fiber optic cable (11) being a separate cable spaced apart from the first fiber optic cable (8); 
generating a generated acoustic signal with at least one signal generation gauge (2) located at a predetermined location along the first fiber optic cable (8), the generated acoustic signal propagating outward from the at least one signal generation gauge (2) and through the tubing (1); 
receiving a resulting signal (via 3 and 7) of the generated acoustic signal with the second fiber optic cable so that wellbore parameters (flow rate - Col. 1, Lines 48-50; Col. 3, Lines 63-66) proximate to the predetermined location can be determined; and 
transmitting data of the resulting signal to a receiver (e.g. 13/18) with the second fiber optic cable (11)Mylvaganam fails to teach:
a wellbore
extending the tubing into the wellbore
delivering a light to the first fiber optic cable with a high power laser, the high power laser having a power greater than 1 kW;Skinner teaches (FIGS. 1 and 12):
a wellbore (FIG. 12 - 14)
the tubing (FIG. 12 - 88) extending into the wellbore
a laser (FIG. 1 - 42; [0024]) operable to deliver a light to a first fiber optic cable (38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device/method of Mylvaganam in a wellbore with the tubing extending into the wellbore, as taught by Skinner, to monitor the fluid flow rate of fluid in tubing with a wellbore. Skinner teaches that such wellbores utilize flow meters ([0012], [0028]-[0031], etc.).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Skinner in the device/method of Mylvaganam as it is an art-recognized equivalent means to generate acoustic signals for flow rate determination. Mylvaganam uses CW and CHIRP generators (FIG. 2 - 19 and 14) to transmit a signal via optical fiber 8 to transducer 4 which converts the optical signal from the optical fiber to an acoustic signal used to determine flow rate. Skinner uses a laser (FIG. 1 - 42; [0024]) to transmit a signal via optical fiber (FIG. 12 - 38) to acoustic generator (FIG. 12 - 34) which converts the optical signal from the laser / optical fiber to an acoustic Blouin teaches:
the high power laser having a power greater than 1 kW (e.g. page 8, lines 15-19)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high power laser, as taught by Blouin, in the device of Mylvaganam due to Skinner’s silence as to the particular laser used or strength thereof. Blouin teaches a laser oscillator which “generates enough power…to be used in many laser-ultrasonic applications” (page 8, lines 15-19). Additionally/alternatively, the laser of Blouin is an art-recognized equivalent means to the laser of Skinner. The examiner notes that the instant claims only require the power of the laser itself to be greater than 1kW, as opposed to the power actually transmitted into the first fiber optic cable. One of ordinary skill in the art knows that the power of the laser itself is not limited since the power output from the laser may be decreased or increased (e.g. using the optical amplifier mentioned by Blouin) as needed.
Regarding claim 14, as best understood (see 112 rejection above):Mylvaganam, Skinner, and Blouin teach all the limitations of claim 13, as mentioned above.Mylvaganam also teaches:
wherein generating the generated acoustic signal includes generating the generated acoustic signal with a frequency of between about 1mHz and about 100 kHz (e.g. Col. 4, Lines 18-22), and a dynamic range of about 50 dB or more
Regarding claim 15:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 13, as mentioned above.Mylvaganam also teaches (FIGS. 1-2):
wherein the second fiber optic cable has at least one signal detection point (3) located at a discrete location along the second fiber optic cable and receiving the resulting signal with the second fiber optic cable includes receiving the resulting signal with the at least one signal detection point
Regarding claim 17:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 13, as mentioned above.Mylvaganam also teaches:
wherein transmitting the data of the resulting signal to the receiver with the second fiber optic cable the second fiber optic cable includes transmitting an amplitude (Col. 5, Lines 40-44) and a phase (Col. 2, Lines 8-11; Col. 5, Lines 48-64) of the resulting signal
Regarding claim 18:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 13, as mentioned above.Mylvaganam also teaches:
determining at least one of a pressure, temperature, phase fraction, and fluid flow rate (Col. 1, Lines 48-50; Col. 3, Lines 63-66) within the wellbore from the data of the resulting signal

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mylvaganam et al. (US 4914959 A, prior art of record) in view of Skinner et al. (US 20140204712 A1) and Blouin et al. (WO 0206813 A2) and further in view of Malone et al. (US 6341652 B1, prior art of record).Regarding claim 4:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned above.Mylvaganam fails to teach:
a penetrator circumscribing the first fiber optic cable and located within an annular packer between the tubing and the wellbore, the penetrator sealing between the first fiber optic cable and the annular packerMalone teaches:
a penetrator circumscribing the first fiber optic cable and located within an annular packer between the tubing and the wellbore, the penetrator sealing between the first fiber optic cable and the annular packer (Col. 1, Lines 11-62; FIG. 8 - 74)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the penetrator and annular packer of Malone in the device of Mylvaganam to prevent fluid flow across the annular packer and provide structural support to the fiber and/or the fiber conduit (Malone - Col. 1, Lines 49-62).
Regarding claim 11:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 9, as mentioned Mylvaganam strongly suggests but fails to explicitly teach:
wherein the first fiber optic cable and the second fiber optic cable are secured to a surface of the tubingMalone teaches (FIG. 8):
wherein the first fiber optic cable (e.g. 30) and the second fiber optic cable (met upon combination with Mylvaganam) are secured (via 76/74/etc) to a surface of the tubing
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the first fiber optic cable and the second fiber optic cable to a surface of the tubing, as taught by Malone, in the device of Mylvaganam to protect the fiber optic dabbles from the hostile subterranean environment (Malone - Col. 1, Lines 33-34).

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mylvaganam et al. (US 4914959 A, prior art of record) in view of Skinner et al. (US 20140204712 A1) and Blouin et al. (WO 0206813 A2) and further in view of Stokely (US 20160177708 A1, prior art of record).Regarding claim 6:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 1, as mentioned above.Mylvaganam fails to teach
wherein the second fiber optic cable is operable to receive the generated acoustic signal along a distributed length of the second fiber optic cableStokely teaches:
wherein the second fiber optic cable is operable to receive the generated acoustic signal along a distributed length of the second fiber optic cable ([0019])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second fiber optic cable to receive the generated acoustic signal along a distributed length of the second fiber optic cable, as taught by Stokely, in the device of Mylvaganam to measure conditions within the tubing at multiple/different points along the length of said tubing (Stokely - last sentence of [0019]).
Regarding claim 12:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 9, as mentioned above.Mylvaganam fails to teach:
wherein the second fiber optic cable has a distributed length and is operable to receive the resulting signal along the distributed lengthStokely teaches:
wherein the second fiber optic cable has a distributed length and is operable to receive the resulting signal along the distributed length ([0019])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second fiber optic cable to receive the signal along its distributed length, as taught by Stokely, in the device of 
Regarding claim 16:Mylvaganam, Skinner, and Blouin teach all the limitations of claim 13, as mentioned above.Mylvaganam fails to teach:
wherein receiving resulting signal with the second fiber optic cable includes receiving the resulting signal along a distributed length of the second fiber optic cableStokely teaches:
wherein receiving resulting signal with the second fiber optic cable includes receiving the resulting signal along a distributed length of the second fiber optic cable ([0019])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second fiber optic cable to receive the generated acoustic signal along a distributed length of the second fiber optic cable, as taught by Stokely, in the method/device of Mylvaganam to measure conditions within the tubing at multiple/different points along the length of said tubing (Stokely - last sentence of [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.